 



Exhibit 10.3
METHODE ELECTRONICS, INC.
2007 STOCK PLAN
PERFORMANCE BASED RSA
FORM AWARD AGREEMENT
     This restricted stock award agreement (the “Award Agreement”), effective as
of September 13, 2007 (the “Award Date”), is entered into by and between Methode
Electronics, Inc., a Delaware corporation (the “Company”) and
                     (the “Grantee”).
          WHEREAS, the Company desires to reward Grantee for his services to the
Company and to encourage him to continue to work for the benefit of the Company
in a manner that will benefit all Company shareholders.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and obligations hereinafter set forth, the Company agrees to deliver
to Grantee restricted stock of the Company under the Methode Electronics, Inc.
2007 Stock Plan (the “Plan”) on the terms and conditions set forth herein.
     1. Grant. The Company hereby grants to Grantee a total of
[                    ] shares of Restricted Stock (the “Restricted Shares”).
     2. Vesting. The Restricted Shares shall vest as follows:

  (a)   Vesting Date. Except as otherwise provided in this section, the
determination as to the number of Restricted Shares which shall vest hereunder
shall be made as of May 1, 2010 (the “Vesting Date”).     (b)   Amount of
Restricted Shares that Vest. The vesting of the Restricted Shares will be based
on return on invested capital (“ROIC”) achieved during the three-year period
ending on the Vesting Date and net sales growth by the Company. In calculating
net sales growth, the net sales in fiscal 2007 (the “Base Year”) shall be
compared to the net sales in the fiscal year ending on the Vesting Date (the
“Final Year”). Exhibit A sets forth a table of vesting percentages which vary
based upon the performance criteria. Grantee shall vest in the percentage of
Restricted Shares that corresponds to the performance achieved as of the Vesting
Date. The percentage of Restricted Shares that vests shall be determined in the
absolute discretion of the Committee in accordance with the terms of this Award
Agreement.     (c)   Termination of Employment Prior to the Vesting Date.
Notwithstanding the provisions of this section, the Restricted Shares granted
hereunder shall vest, in an amount determined according to the calculation set
forth below, if the Grantee’s

 



--------------------------------------------------------------------------------



 



      employment with the Company and all of its Subsidiaries and Affiliates is
terminated prior to the Vesting Date due to: (i) retirement on or after
Grantee’s sixty-fifth birthday; (ii) retirement on or after Grantee’s
fifty-fifth birthday with consent of the Company; (iii) retirement at any age on
account of total and permanent disability as determined by the Company; or
(iv) death. In such event, Grantee shall vest in the percentage of Restricted
Shares that, extrapolated from the net sales growth and ROIC achieved in the
four most recently completed fiscal quarters, would have vested on the Vesting
Date, multiplied by the percentage set forth in Exhibit B corresponding to the
number of fiscal months elapsed since April 28, 2007 (rounded up).     (d)  
Change of Control. Notwithstanding the provisions of this section, the
Restricted Shares granted hereunder shall vest, in an amount determined
according to the calculation set forth below, immediately following a Change of
Control. In such event, Grantee shall vest in the percentage of Restricted
Shares that, extrapolated from the net sales growth and ROIC achieved in the
four most recently completed fiscal quarters, would have vested on the Vesting
Date, multiplied by the percentage set forth in Exhibit B corresponding to the
number of fiscal months elapsed since April 28, 2007 (rounded up).

     Grantee agrees, as a condition of this Award, to make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of the Restricted Shares acquired under this Award. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this Award, the Company shall have the right to require such payments from
Grantee, or withhold such amounts from other payments due Grantee from the
Company or any Subsidiary or Affiliate.
     3. Forfeiture and Set-Off.

  (a)   Forfeiture if the Grantee Engages in Certain Activities. If at any time
the Grantee engages in any activity adverse, contrary or harmful to the
interests of the Company, including, but not limited to: (i) conduct related to
the Grantee’s employment for which either criminal or civil penalties against
the Grantee may be sought, (ii) while employed by the Company or any Subsidiary
or Affiliate, serving as a consultant, advisor or in any other capacity to an
entity that is, or proposes to be, in competition with or acting against the
interests of the Company, (iii) employing or recruiting any present, former or
future employee of the Company, whether individually or on behalf of another
person or entity, that is, or proposes to be, in competition with or acting
against the interests of the Company, (iv) disclosing or misusing any
confidential information or material concerning the Company, or
(v) participating in a hostile takeover attempt of the Company, then (1) the
unvested Restricted Shares shall be forfeited to the Company effective as of the
date on which the Grantee entered into such activity, unless terminated sooner
by operation of another term or condition of this Award Agreement or the Plan,
or (2) if elected by the Company, the Grantee shall

 



--------------------------------------------------------------------------------



 



      immediately pay to the Company the Fair Market Value of the unvested
Restricted Shares.     (b)   Right of Set-off. If the Grantee owes the Company
any amount by virtue of Section 3(a) above, then the Company (or any Subsidiary
or Affiliate) may recover such amount by setting it off from any amounts the
Company (or any Subsidiary or Affiliate) owes or may owe the Grantee from time
to time. By accepting these Restricted Shares and signing this Award Agreement
in the space provided below, the Grantee consents to a deduction of any amount
the Grantee may owe the Company by virtue of Section 3(a) above from any amounts
the Company (or any Subsidiary or Affiliate) owes or may owe the Grantee from
time to time (including amounts owed to the Grantee as wages or other
compensation, fringe benefits, or vacation pay, as well as any other amounts
owed to the Grantee). Whether or not the Company elects to make any set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Grantee owes it, calculated as set forth above, the Grantee agrees to
pay immediately the unpaid balance to the Company.     (c)   Committee
Discretion. The Committee may release the Grantee from the obligations under
Section 3(a) above if the Committee determines in its sole discretion that such
action is in the best interest of the Company.

     4. Adjustments for Acquisitions or Dispositions. In the event of any
acquisition of one or more businesses during the Base Year, the net sales of the
acquired business(es) for such full fiscal year (including pre-acquisition
sales) will be included in the Base Year net sales. In the event of any
disposition (or related dispositions as determined by the board of directors)
with Base Year net sales in the aggregate in excess of Fifty Million Dollars
($50,000,000) (a “Large Disposition”), the net sales of such business(es) will
be deducted from the Base Year net sales and the Final Year net sales, if any.
For all acquisitions and all dispositions other than a Large Disposition, the
net sales of such businesses will be offset against each other. In such
calculation, the net sales for the twelve months prior to the closing will be
used for dispositions and the net sales for the full fiscal year of the
transaction (including pre-acquisition sales) will be used for acquisitions.
After offsetting such net sales, if such amount is greater than Fifty Million
Dollars ($50,000,000), such amount will be deducted from the Final Year net
sales.
     5. Restrictions. None of the Restricted Shares may be sold, transferred,
pledged, hypothecated or otherwise encumbered or disposed of until they have
vested in accordance with the terms of this Award Agreement. Any Restricted
Shares that are not vested shall be forfeited to the Company immediately upon
termination of the Grantee’s employment with the Company and all of its
Subsidiaries and Affiliates or upon the expiration of this Award Agreement.
     6. Stock Certificates. Each stock certificate evidencing any Restricted
Shares shall contain such legends and stock transfer instructions or limitations
as may be determined or authorized by the Committee in its sole discretion; and
the Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in

 



--------------------------------------------------------------------------------



 



effect and require that the Grantee tender to the Company a stock power duly
executed in blank relating thereto as a condition to issuing any such
certificate.
     7. Rights as Stockholder. The Grantee shall have no rights as a stockholder
with respect to any Restricted Shares until a stock certificate for the shares
is issued in Grantee’s name. Once any such stock certificate is issued in
Grantee’s name, the Grantee shall be entitled to all rights associated with
ownership of the Restricted Shares, except that the Restricted Shares will
remain subject to the restrictions set forth in Section 5 hereof and if any
additional shares of Common Stock become issuable on the basis of such
Restricted Shares (e.g., a stock dividend), any such additional shares shall be
subject to the same restrictions as the shares of Restricted Shares to which
they relate.
     8. Construction. This Award Agreement is subject to the terms of the Plan
and shall be construed in accordance therewith. All capitalized and undefined
terms herein are subject to the definitions contained in the Plan. The
construction and operation of this Award Agreement are governed by the laws of
the State of Illinois without regard to any conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of this
Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court for the
Eastern Division of the Northern District of Illinois.
     9. Amendment. This Award Agreement may be amended at any time by written
agreement between the Company and Grantee. Any such amendment shall be made
pursuant to a resolution of the Compensation Committee of the Company’s Board of
Directors.
     10. Severability. In the event that any provision or portion of this Award
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Award Agreement shall be unaffected thereby and
shall remain in full force and effect.
     11. Dispute Resolution. The parties initially shall attempt to resolve by
direct negotiation any dispute, controversy or claim arising out of or relating
to this Award Agreement or its breach or interpretation (each, a “Dispute”). For
purposes of this negotiation, the Company shall be represented by one or more of
its independent directors appointed by the Board of Directors. If the parties
are unable to resolve the Dispute by direct negotiation within 30 days after
written notice by one party to the other of the Dispute, the Dispute shall be
settled by submission by either party of the Dispute to binding arbitration in
Chicago, Illinois (unless the parties agree in writing to a different location),
before a single arbitrator in accordance with the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect. The decision and award made by the arbitrator shall be final, binding
and conclusive on all parties hereto for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof. Each party shall pay:
the fees of his or its attorneys; the expenses of his or its witnesses; and all
other expenses connected with presenting his or its case. Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration
hearing, administrative fees, the fees of the arbitrator, and all other fees and
costs shall be borne equally by the parties.

 



--------------------------------------------------------------------------------



 



     12. No Retention Rights. Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment of the
Grantee.
     13. Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     14. Entire Agreement. This Award Agreement supersedes and cancels all prior
written or oral agreements and understandings relating to the terms of this
Award Agreement.

                      GRANTEE       METHODE ELECTRONICS, INC.    
 
                   
 
      By:                              
 
          Paul G. Shelton     [                                        ]        
  Its:   Chairman, Compensation Committee    

 